PER CURIAM.
We do not think that any question of title to real property arises under the pleadings in this action to entitle the plaintiff to a full bill of costs, as claimed by him, *1130under section 3228 of the Code of Civil Procedure. So far, however, as the order directs the entry of judgment in favor of the defendants for the amount of the costs as taxed, it is unauthorized ; and the order appealed from should be modified by striking out the provision to that effect, and, as modified, affirmed, without costs to either party.